744 N.W.2d 132 (2008)
Anthony DiVERGILIO, Jr. and Victoria A. Valentine, Plaintiffs/Counter-Defendants/Appellants,
v.
CHARTER TOWNSHIP OF WEST BLOOMFIELD, Defendant/Counter-Plaintiff/Appellee, and
West Bloomfield Wetlands Review Board and West Bloomfield Board of Trustees, Defendants-Appellees.
Docket No. 133174. COA No. 261766.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for reconsideration of this Court's November 29, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.